Citation Nr: 9924207	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-20 428	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as secondary to in-
service tobacco use or nicotine dependence.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  His appeal ensues from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The Board of Veterans' Appeals (Board) notes that in a VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in 
December 1998, the veteran raised a claim of entitlement to 
service connection for a heart disorder due to in-service 
tobacco use and nicotine dependence.  This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The record contains no competent medical evidence linking the 
veteran's COPD generally to his period of active service or 
specifically to in-service tobacco use or nicotine 
dependence.


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD, to 
include as secondary to in-service tobacco use or nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for COPD because it developed as a result of in-service 
tobacco use and nicotine dependence.  The initial question 
before the Board is whether the veteran has satisfied his 
burden of submitting evidence of a well-grounded claim for 
service connection under 38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim, and the claim 
must be denied.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service disease or injury.  Id.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468. 

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
September 1997, the new law does not affect the disposition 
of this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  VAGC held 
that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service. 

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for lung disability due directly to 
in-service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet.App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

The veteran contends that he began smoking and became 
nicotine dependent in service in 1942 and continued to smoke 
after discharge until 1982, when he was diagnosed with COPD.  
He further contends that he smoked three packs daily during 
service and two packs daily after service.  In support of his 
claim, he has submitted written statements from his 5th grade 
teacher and a friend.  These statements indicate that the 
veteran did not smoke prior to enlisting, smoked heavily upon 
returning home after discharge, and continued to smoke until 
he was diagnosed with lung disease.  The veteran's service 
medical records do not disclose that the veteran received 
treatment for tobacco use, nicotine dependence or lung 
complaints during his period of active service.  For purposes 
of determining whether the veteran's claim is well grounded, 
however, the Board accepts that the veteran began using 
tobacco in service.   

The veteran further contends that his in-service tobacco use 
and nicotine dependence caused his current lung disorder.  
Private medical records from Trinity Lutheran Hospital, dated 
from 1981, and letters from Ernest A. Cattaneo, M.D., confirm 
that the veteran currently has COPD and has been treated for 
lung problems since 1977.  However, none of these records 
establish that COPD is etiologically related generally to the 
veteran's period of active service or specifically to his in-
service tobacco use or nicotine dependence.  In fact, the 
only evidence establishing such a link is the veteran's own 
statements.  As the veteran is a lay person with no medical 
training, his statements, alone, are insufficient to satisfy 
the nexus requirement.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  

Inasmuch as the record contains no competent medical evidence 
linking the veteran's COPD to his period of active service, 
the veteran's claim for service connection must be denied as 
not well grounded.  The Board is not aware of any relevant 
evidence that may exist or could be obtained, which, if true, 
would make the veteran's claim well grounded.  McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board 
does, however, view its discussion as sufficient to inform 
the veteran of the elements necessary to well ground his 
claim and to explain why his current attempt fails.  
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995). 



ORDER

Service connection for COPD, to include as secondary to in-
service tobacco use or nicotine dependence, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

